Opinion issued June 16, 2015




                                        In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00349-CV
                            ———————————
                IN RE MANHATTAN VAUGHN, JVP, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Manhattan | Vaughn, JVP has filed a petition for writ of mandamus

challenging the trial court’s order compelling production of certain documents

reviewed by the trial court in camera. We deny the petition and lift the stay

imposed by our April 23, 2015 order.*


*
      The underlying case is Josefina Garcia, Individually and as Heir to the Estate of
      Angel Garcia, et al. v. J.T. Vaughn Construction, LLC, et al., cause number 2013-
      76550, pending in the 80th District Court of Harris County, Texas, the Honorable
      Larry Weiman presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        2